                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TRACY REED WILLIAMS,                           Case No. 18-cv-03699-HSG
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING MOTION FOR
                                                 v.                                        SUMMARY JUDGMENT
                                   9

                                  10        ENHANCED RECOVERY COMPANY,                     Re: Dkt. No. 56
                                            LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is a motion for summary judgment filed by Defendant Enhanced

                                  14   Recovery Company, LLC (“ERC”) against Plaintiff Tracy Reed Williams, briefing for which is

                                  15   complete. Dkt. Nos. 56 (“Mot.”), 59 (“Opp.”), 60 (“Reply”). Having carefully considered the

                                  16   parties’ arguments, the Court GRANTS Defendant’s motion.1

                                  17   I.      BACKGROUND2
                                  18           Defendant ERC is a debt collector. See 15 U.S.C. § 1692a(6) (defining “debt collector”);

                                  19   Reply at 1 (conceding that ERC’s status as a debt collector is undisputed). On December 7, 2016,

                                  20   one of ERC’s customers—Comcast Cable Communications, LLC (“Comcast”)—placed an

                                  21   account with ERC for collection bearing the name Tracy Reed Williams as the account holder

                                  22   (“the Subject Account”). Dkt. No. 57-1 (“Davis Decl.”) ¶ 6. The Subject Account’s balance was

                                  23   $1,235.63. Id. ERC subsequently sent collection letters to Plaintiff in December 2016 and

                                  24   February 2017. Id. ¶ 9. ERC also unsuccessfully attempted to reach Plaintiff by telephone. Id.

                                  25

                                  26   1
                                         The Court finds this matter appropriate for disposition without oral argument and the matter is
                                  27   deemed submitted. See Civil L.R. 7-1(b). The Court agrees with Plaintiff’s counsel, who—in
                                       requesting to appear telephonically at the hearing on this motion—stated that “the issues presented
                                  28   in [the motion] are not complex or unusual.” See Dkt. No. 64.
                                       2
                                         Except as where noted otherwise, relevant facts are undisputed.
                                   1   ERC ultimately reported the Subject Account to consumer reporting agencies such as Trans

                                   2   Union, first on February 12, 2017, and periodically thereafter. Id. ¶¶ 10–11.

                                   3          On June 22, 2018, ERC received notice that Plaintiff filed the present suit against it and

                                   4   immediately ceased any collection activity related to the Subject Account. Id. ¶ 13. Within days,

                                   5   ERC instructed all consumer agencies with which it then furnished credit information to delete its

                                   6   reporting of the Subject Account. Id. ¶ 14.

                                   7          Plaintiff does not claim that ERC engaged in any unlawful activity after June 22, 2018.

                                   8   Nor does Plaintiff allege that she notified any third party, such as Comcast, that she disputes the

                                   9   debt underlying the Subject Account. Plaintiff contends, however, that her counsel mailed a letter

                                  10   to ERC disputing the Subject Account on April 9, 2018. Opp. at 3; id. Ex. 1 (“the Dispute

                                  11   Letter”). ERC maintains that it never received the Dispute Letter. Davis Decl. ¶¶ 16–17. ERC

                                  12   thus did not communicate to any consumer reporting agencies that the Subject Account was
Northern District of California
 United States District Court




                                  13   disputed in the period between April 9, 2018 and June 22, 2018, including when ERC reported the

                                  14   Subject Account to Trans Union on May 6, 2018. See Dkt. No. 59-5 (Plaintiff’s Credit Report, as

                                  15   of May 22, 2018).

                                  16   II.    LEGAL STANDARD
                                  17          Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  18   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  19   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  20   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is evidence in the

                                  21   record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id. The

                                  22   Court views the inferences reasonably drawn from the materials in the record in the light most

                                  23   favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

                                  24   574, 587–88 (1986), and “may not weigh the evidence or make credibility determinations,”

                                  25   Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other grounds by Shakur v.

                                  26   Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008).

                                  27          The moving party bears both the ultimate burden of persuasion and the initial burden of

                                  28   producing those portions of the pleadings, discovery, and affidavits that show the absence of a
                                                                                         2
                                   1   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the

                                   2   moving party will not bear the burden of proof on an issue at trial, it “must either produce

                                   3   evidence negating an essential element of the nonmoving party's claim or defense or show that the

                                   4   nonmoving party does not have enough evidence of an essential element to carry its ultimate

                                   5   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

                                   6   (9th Cir. 2000). Where the moving party will bear the burden of proof on an issue at trial, it must

                                   7   also show that no reasonable trier of fact could not find in its favor. Celotex Corp., 477 U.S. at

                                   8   325. In either case, the movant “may not require the nonmoving party to produce evidence

                                   9   supporting its claim or defense simply by saying that the nonmoving party has no such evidence.”

                                  10   Nissan Fire & Marine Ins. Co., 210 F.3d at 1105. “If a moving party fails to carry its initial

                                  11   burden of production, the nonmoving party has no obligation to produce anything, even if the

                                  12   nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.
Northern District of California
 United States District Court




                                  13             “If, however, a moving party carries its burden of production, the nonmoving party must

                                  14   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                  15   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                  16   Matsushita Elec. Indus. Co., 475 U.S. at 586. A nonmoving party must also “identify with

                                  17   reasonable particularity the evidence that precludes summary judgment.” Keenan v. Allan, 91

                                  18   F.3d 1275, 1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its

                                  19   claim or defense, courts enter summary judgment in favor of the movant. Celotex Corp., 477 U.S.

                                  20   at 323.

                                  21   III.      DISCUSSION
                                  22             Plaintiff brings two causes of action against ERC: (1) violation of the Fair Debt Collection

                                  23   Practices Act (“FDCPA” or “the Act”), 15 U.S.C. §§ 1692–1692p; and (2) violation of

                                  24   California’s Rosenthal Fair Debt Collection Practices Act (“the Rosenthal Act”), Cal. Civil Code

                                  25   §§ 1788–1788.33. See Dkt. No. 1 (“Compl.”) ¶¶ 16–31. The parties agree that Plaintiff’s

                                  26   Rosenthal Act claim is derivative of, and thus rises and falls with, Plaintiff’s FDCPA claim. See

                                  27   Compl. ¶ 29 (alleging a violation of the Rosenthal Act due to ERC’s violation of the FDCPA);

                                  28   Mot. at 6–7.
                                                                                           3
                                   1          A.      FDCPA

                                   2          The FDCPA prohibits debt collectors from communicating “to any person credit

                                   3   information which is known or which should be known to be false, including the failure to

                                   4   communicate that a disputed debt is disputed.” 15 U.S.C. § 1692e(8). Section 813(c) of the

                                   5   FDCPA, 15 U.S.C. § 1692k(c), provides what is known as a bona fide error defense, under which

                                   6   “[a] debt collector may not be held liable” for actions brought under the Act if the debt collector

                                   7   “shows by a preponderance of evidence that the violation was not intentional and resulted from a

                                   8   bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any

                                   9   such error.” “[T]o qualify for the bona fide error defense, the defendant must prove that (1) it

                                  10   violated the FDCPA unintentionally; (2) the violation resulted from a bona fide error; and (3) it

                                  11   maintained procedures reasonably adapted to avoid the violation.” McCollough v. Johnson,

                                  12   Rodenburg & Lauinger, LLC, 637 F.3d 939, 948 (9th Cir. 2011); see 15 U.S.C. § 1692(k)(c). And
Northern District of California
 United States District Court




                                  13   the Supreme Court has explained that a “bona fide error” means a clerical or other administrative

                                  14   mistake: “[T]he broad statutory requirement of procedures reasonably designed to avoid ‘any’

                                  15   bona fide error indicates that the relevant procedures are ones that help to avoid errors like clerical

                                  16   or factual mistakes.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

                                  17   587 (2010).

                                  18          Section 1692k(c) “explicitly places the burden on the debt collector to prove that it acted

                                  19   unintentionally and had procedures in place to avoid such an error.” Evankavitch v. Green Tree

                                  20   Servicing, LLC, 793 F.3d 355, 363 (9th Cir. 2015). And the Ninth Circuit has cautioned that the

                                  21   defense is a “narrow exception to strict liability under the FDCPA,” and thus defendants bear the

                                  22   burden of proof at summary judgment. Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d

                                  23   1162, 1177 (9th Cir. 2006).

                                  24          B.      Analysis
                                  25          ERC moves for summary judgment on two grounds: (1) there is no evidence ERC knew or

                                  26   should have known that Plaintiff disputed the Subject Account because ERC never received the

                                  27   Dispute Letter; and (2) even if there were a dispute of material fact concerning ERC’s receipt of

                                  28   the Dispute Letter, any failure by ERC to flag the Subject Account’s debt as disputed would fall
                                                                                          4
                                   1   within the statutory liability exemption for bona fide errors. Mot. at 6–16. Plaintiff counters that

                                   2   a genuine dispute of material fact exists concerning whether Defendant received the Dispute

                                   3   Letter. Opp. at 8–9. As to ERC’s bona fide error defense, Plaintiff argues that Defendant’s

                                   4   factual contention that it did not receive the Dispute Letter precludes the affirmative defense’s

                                   5   invocation. Id. at 10–11.

                                   6          The Court finds that ERC has carried its burden to establish an entitlement to the bona fide

                                   7   error defense, and the Court thus does not consider whether there is a material dispute of fact

                                   8   concerning whether ERC received the Dispute Letter. ERC’s motion and supporting declaration

                                   9   describe at length the redundant policies and procedures in place at ERC to “properly retrieve[],

                                  10   process[], and record[] all correspondence[s] sent by, or on behalf of, account holders.” Mot. at 3.

                                  11   Specifically, only two designated ERC employees have authority to retrieve United States Postal

                                  12   Service (“USPS”) mail from the post office. Id. (citing Davis Decl. ¶ 22). And the USPS post
Northern District of California
 United States District Court




                                  13   office maintains a list of the designated employees, such that mail is only released to proper

                                  14   personnel. Id. (citing Davis Decl. ¶ 22). Further, keys for retrieving mail from the post office are

                                  15   securely maintained at ERC’s offices by management-level employees, and the keys “may be

                                  16   checked out only by authorized employees, which process is logged, and the keys are returned to

                                  17   [management] upon return from the post office.” Id. (citing Davis Decl. ¶ 22).

                                  18          Once collected from the post office, mail “is opened and sorted in a secure area at ERC,”

                                  19   and mail not deemed payments is reviewed by ERC’s “correspondence mail team.” Id. at 3–4

                                  20   (citing Davis Decl. ¶¶ 22–23). ERC represents that under its policies and procedures, such team

                                  21   members systematically review correspondence to identify the correct account associated with the

                                  22   correspondence, including by reviewing the “name, address, social security number, creditor

                                  23   name, account balance, file numbers, account numbers, etc.” Id. at 4 (citing Davis Decl. ¶ 25). If

                                  24   the team member is unable to identify the relevant account, the correspondence is immediately

                                  25   provided to management, which undertakes a second review, to locate the proper account. Id.

                                  26   (citing Davis Decl. ¶ 26). In the event that second review fails, ERC “will use the return address

                                  27   in the correspondence to mail a letter requesting additional information from the sender to make

                                  28   another attempt to identify any relevant collection accounts in ERC’s account management
                                                                                         5
                                   1   system.” Id. (citing Davis Decl. ¶ 26). Any correspondence for which an associated account is

                                   2   not found is logged. Id. (citing Davis Decl. ¶ 26). If an associated account is found and the

                                   3   correspondence indicates that there is a dispute, the account is flagged as in “dispute” status

                                   4   which, among other things, ensures that any reporting to consumer reporting agencies will reflect

                                   5   the disputed status. Id. at 4–5 (citing Davis Decl. ¶ 27).

                                   6          All told, ERC’s policies and procedures are designed “to ensure that every individual piece

                                   7   of correspondence received by ERC is associated with the correct account, and that ERC takes all

                                   8   appropriate actions with respect to the account based on the substance of the correspondence.” Id.

                                   9   at 3 (citing Davis Decl. ¶ 21). And the policies and procedures are memorialized in duplicative

                                  10   written policies that were in effect at times relevant to this case. Id. at 5 (citing Davis Decl. ¶¶ 30–

                                  11   33). Despite these policies and procedures, ERC represents that it has no record of receiving the

                                  12   Disputed Letter or any other correspondence from Plaintiff concerning the Subject Account. Id.
Northern District of California
 United States District Court




                                  13   (citing Davis Decl. ¶ 8). And based on ERC’s review of the Disputed Letter, ERC contends that

                                  14   “information included [therein] would have been sufficient for ERC to identify the Subject

                                  15   Account.” Id. (citing Davis Decl. ¶ 37). In turn, if ERC received the Dispute Letter and

                                  16   employees complied with ERC’s policies in procedures, any subsequent periodic reports to

                                  17   consumer reporting agencies should have reflected the disputed status.

                                  18          Plaintiff does not dispute (1) the adequacy of ERC’s policies and procedures, (2) that

                                  19   compliance with the polices and procedures as described above would have prevented the alleged

                                  20   FDCPA violation, (3) that mishandling of a correspondence despite these policies and procedures

                                  21   would be unintentional, or (4) that an ERC employee’s accidental mishandling of a

                                  22   correspondence despite these policies and procedures would constitute a clerical—and thus bona

                                  23   fide—error. Instead, Plaintiff’s sole response is that the bona fide error defense “does not come

                                  24   into play, because ERC claims that it never received the letter in the first place.” Opp. at 3. The

                                  25   Court disagrees. It is entirely logical that a debt collector like ERC would, after failing to find any

                                  26   record of receiving a correspondence such as the Dispute Letter at issue here, invoke the bona fide

                                  27   error defense, provided the company had proper policies and procedures to prevent the alleged

                                  28   FDCPA violation. And nothing in the FDCPA’s text precludes debt collectors from relying on the
                                                                                          6
                                   1   bona fide error defense in the alternative.

                                   2           Because debt collectors like ERC may assert the bona fide error defense in the alternative,

                                   3   the real question is whether ERC has carried its burden of proving the defense applies. And the

                                   4   Court finds that ERC has carried its burden. To start, and even assuming Plaintiff sent the

                                   5   Disputed Letter to ERC, the alleged FDCPA violation resulted either from an error with the post

                                   6   office, such that ERC never received the correspondence, or an ERC employee mishandling the

                                   7   letter at some point between retrieving the letter from the post office and the point at which

                                   8   employees review the letter. Either way, there is no evidence that such an error was intentional.

                                   9   See McCollough, 637 F.3d at 948. Nor is there any indication that such a mistake—if attributable

                                  10   to ERC—would be anything other than a clerical mistake. See Jerman, 559 U.S. at 587. Finally,

                                  11   as detailed in length above, ERC has adequately demonstrated that its redundant policies and

                                  12   procedures were reasonably adapted to avoid such mishandling of correspondence. See
Northern District of California
 United States District Court




                                  13   McCollough, 637 F.3d at 948.

                                  14           For these reasons, the Court finds that ERC, as the party that would bear the burden of

                                  15   proving the bona fide error defense at trial, has shown that no reasonable trier of fact could find

                                  16   against it as to this defense. See Celotex Corp., 477 U.S. at 325. And given that ERC has carried

                                  17   its burden, Plaintiff was required to “identify with reasonable particularity the evidence that

                                  18   precludes summary judgment,” but failed to do so. See Keenan, 91 F.3d at 1279. The Court

                                  19   accordingly will enter summary judgment in favor of ERC. Celotex Corp., 477 U.S. at 323.

                                  20   IV.     CONCLUSION
                                  21           The Court GRANTS Defendant’s motion for summary judgment against Plaintiff. The

                                  22   clerk is directed to enter judgment in favor of Enhanced Recovery Company, LLC and close the

                                  23   file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: 8/14/2019

                                  26
                                  27
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  28                                                                 United States District Judge
                                                                                         7
